Citation Nr: 1442763	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for headaches prior to August 23, 2010, and in excess of 30 percent therefrom.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In February 2013, the RO granted an increased, 30 percent disability evaluation for the Veteran's headaches, effective August 23, 2010.  As this is not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the above-captioned claims, the Veteran also perfected an appeal of claims for service connection for degenerative disc disease of the spine, bilateral lower extremity radiculopathy, bilateral upper extremity radiculopathy, gastroesophageal reflux disease, hypertension, and heart disease.  In September 2012, he withdrew these claims from appeal.  As such, the issues will not be addressed by the Board.  38 C.F.R. § 20.204.

The Veteran also perfected an appeal of claims for service connection for memory loss and depression.  In September 2013, the RO granted these claims.  As such, these too are not in appellate status.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains a brief from the Veteran's representative, and documents duplicative of those in the paper file.  VBMS contains documents duplicative of those in the paper file.

In March 2013, the Veteran requested entitlement to a dependency allowance.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's headaches have been manifested by very frequent completely prostrating and prolonged attacks capable of producing severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a maximum disability rating of 50 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Here, the Board is granting the maximum schedular rating for headaches. The remaining issue is being remanded.  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 28 (1991). Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds that the Veteran's headache disability more closely approximates a 50 percent evaluation for the entire period on appeal.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In January 1976, the RO granted service connection for headaches.  The Veteran was assigned noncompensable rating, effective April 18, 1975, under Diagnostic Code 8100.

In January 2010, the Veteran submitted the present claim for increase.  The noncompensable rating was continued in a rating decision of June 2010, the subject of this appeal.

In February 2013, the RO granted an increased, 30 percent disability evaluation for the Veteran's headaches, effective August 23, 2010.  

Headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Here, private medical records from U of L Family Care dated from 2010 show increasing headaches, occurring every few days, severe enough to wake the Veteran from sleep.  At the Veteran's September 2012 hearing before the DRO, the Veteran testified that he had headaches  nearly every day, and his wife testified that the headaches were frequent, required the Veteran to retreat to a dark room, and caused him to miss many events.  The Veteran also submitted lay statements of family members and friends describing daily activities limited by headaches.  On VA examination in December 2012, the Veteran's headaches were found to be manifested by "very frequent completely prostrating and prolonged attacks."  

There is no dispute that the Veteran suffers from very frequent completely prostrating and prolonged attacks, and that this portion of the criteria for a 50 percent rating is met.

The terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, headaches need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2013).  The Board notes, however, that the headaches must be, at minimum capable of producing "severe" economic inadaptability.

Here, the December 2012 VA examiner noted that the Veteran had not worked since 2007.  The report also indicated that the headaches were severe enough to "limit any activity."  A June 2013 VA psychiatric report indicated that when he was working, the Veteran frequently missed work due to headaches and back problems.  As such, the Board further finds that the Veteran's headaches are capable of producing severe economic inadaptability.  

Therefore, the Board finds that the criteria for a 50 percent evaluation have been met.  50 percent is the maximum rating available for migraine headaches pursuant to Diagnostic Code 8100.  In this case, no other Diagnostic Code is applicable and the Board cannot identify a diagnostic code which would afford a rating higher than 50 percent disabling for the Veteran's headaches.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's headaches.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to a disability rating of 50 percent for headaches is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

At the Veteran's September 2012 hearing with the DRO, the Veteran testified that he received treatment from Dr. Nail and Dr. Fenton.  Hearing Transcript, p. 3.  While records from the University of Louisville have been obtained, it does not appear that records from these physicians are included.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any records from the Veteran's various medical providers that are not currently in the claims file, to specifically include the treatment records of Dr. Nail (phoenetic), and Dr. Fenton (phoenetic), as discussed at the September 2012 DRO hearing.

The AOJ should attempt to obtain identified records.  If no records can be obtained, VA's efforts must be documented for the record.

2.  When this and any other needed development has been completed, the case should be reviewed by the RO/AMC.  If the benefit sought is not granted, the appellant should be furnished a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


